Citation Nr: 1009447	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to eligibility for educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
beyond October 20, 2007.


REPRESENTATION

Appellant represented by:	Michelle Morin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to January 
2004, with additional service in the Selected Reserve through 
August 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri.  Thereafter, the 
record indicates that the Veteran's case was transferred to 
the Education Center at the VARO in Muskogee, Oklahoma.  
Thus, the title page reflects that the appeal is from 
Muskogee.  

It is noted that during the pendency of the appeal, the 
Veteran requested a travel board hearing before a Veterans 
Law Judge.  Thus, his education folder was transferred to the 
Salt Lake City, Utah RO for the conduct of such hearing.  The 
Board hearing was held before the undersigned in October 
2009.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran served on active duty for a period of 10 
months and 13 days, from March 2003 through January 2004.

2.  The Veteran separated from the Selected Reserve in August 
2006, transferred the next day to the Individual Ready 
Reserve (IRR), and did not reaffiliate with the Selected 
Reserve within 12 months of that August 2006 separation.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
beyond October 20, 2007, have not been met.  10 U.S.C.A. §§ 
16131, 16132, 16133 (West 2002); 38 C.F.R. §§ 21.7540, 
21.7550, 21.7551 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks educational assistance under the provisions 
of Chapter 1606, Title 10, United States Code.

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components determine who is eligible for the 
program.  VA makes the payments for the program. Chapter 1606 
assists eligible persons to further their education after 
high school.  It provides educational assistance for people 
enrolled in approved programs of education or training.  It 
is the first such program that does not require service in 
the active Armed Forces in order to qualify.  38 C.F.R. 
§§ 21.7520, 21.7540 (2009).

In pertinent part, a reservist initially becomes eligible 
when he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension.  38 C.F.R. § 21.7540.

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 14-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 21.7550(a) 
(2009).  If the reservist serves on active duty pursuant to 
an order to active duty issued under certain sections of 
Title 10 of the United States Code, the period of this active 
duty plus four months shall not be considered in determining 
the time limit on eligibility found in paragraph (a).  
38 C.F.R. § 21.7550(b) (2009).  The reservist may still use 
the full 14 years if he/she leaves the Selected Reserve 
because of a disability that was not caused by misconduct, 
the reservist's unit was inactivated during the period from 
October 1, 1991, through December 31, 2001, or in certain 
instances when the reservist is involuntarily separated.  38 
C.F.R. § 21.7550(c), (d), (e) (2009).  

Applicable law also establishes that a veteran's eligibility 
may be resumed after Reserve duty status ends if that veteran 
returns to the Selected Reserve within one year.  38 U.S.C.A. 
§ 3012.  Laws and regulations pertaining to educational 
assistance under Chapter 1606, Title 10, United States Code 
provide that a determination of an individual's eligibility 
for Chapter 1606 benefits is to be made by the Armed Forces.  
38 C.F.R. § 21.7540(a).

In this case, the Veteran was serving in the Selected Reserve 
when he was mobilized to active duty in October 2003.  He 
served 10 months and 13 days of active duty, and then 
returned to the Selected Reserve.  His last day in the 
Selected Reserve was August 7, 2006; he transferred to the 
Individual Ready Reserve effective August 8, 2006.  

Prior to his separation from the Selected Reserve, the 
Veteran applied for educational benefits under 10 U.S.C.A. 
§ 1606 in July 2006.  In September 2006, those benefits were 
administratively denied on the basis that he had left the 
Selected Reserve on August 7, 2006.  38 C.F.R. § 21.7550(a).  
In July 2007, the Veteran contacted his United States 
Senator, who contacted VA on his behalf later that month.  In 
September 2007, that Senator and the Veteran were notified 
that the Veteran's eligibility ended when he separated from 
the Selected Reserve, but could be extended due to his active 
service in 2003 and 2004.  38 C.F.R. § 21.7550(b).  A 
September 2007 VA Form 4107, Certificate of Entitlement, 
indicated that based on the 10 months and 13 days of service, 
the Veteran's new delimiting date for his Chapter 1606 
benefits was October 20, 2007.  Benefits were again 
administratively denied in June 2008 on the same basis, that 
the Veteran had been separated from the Selected Reserve.  38 
C.F.R. § 21.7550(a).  The Veteran then perfected this appeal.

After review of the evidence, the Board finds that the 
Veteran's claim for eligibility beyond the delimiting date of 
October 20, 2007 must be denied.  The Veteran separated from 
the Selected Reserve on August 7, 2006, and did not return to 
there within a one-year period.  38 C.F.R. § 21.7550(a).  
When considering his 10 months and 13 days of active duty, in 
addition to the 4 months provided for in 38 C.F.R. § 21.7550 
(b), the proper delimiting date is October 20, 2007.  There 
are no provisions, for which the Veteran is eligible based on 
the evidence of record, that would further extend the 
delimiting date.

The Veteran and his attorney have argued that it is 
inequitable for the Veteran not have the benefit of his 14 
month and 13 day Chapter 1606 eligibility period, since he 
was both wrongly informed that he was ineligible for benefits 
in September 2006, and was then not informed that he was 
eligible for benefits until September 17, 2007.  However, 
being a victim of misinformation cannot estop the government 
from denying a benefit.  See generally McCay v. Brown, 106 
F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 
Vet. App. 150, 153-55 (1991), interpreting Irwin v. 
Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), 
see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); 
Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 
1 Vet. App. 184, 186 (1991).  Even if the Veteran was 
misinformed, the Board is without legal authority to grant 
his claim on that basis.  The actual eligibility criteria 
must be met, regardless of an individual case's 
circumstances.  

Based on the foregoing, the Board finds that the Veteran is 
not entitled to educational benefits under Chapter 1606, 
Title 10, United States Code.  The Board is sympathetic to 
the Veteran's situation, especially in light of the fact that 
he was incorrectly denied benefits during his eligibility 
period, was then informed that eligibility existed weeks 
before the revised delimiting date, and the procedural 
confusion that arose throughout the entire process.  
Nonetheless, the Board shall be bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).  To that end, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As noted during the Veteran's October 2009 Board hearing, the 
Veteran may seek equitable relief by filing a motion with the 
Secretary of Veterans Affairs; the Board has no power to 
grant benefits on an equitable basis.  See Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  

In cases such as this in which the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and thus VA's duties to notify and to 
assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009); see also Sabonis, 6 
Vet. App. at 430; Manning v. Principi, 16 Vet. App. 534 
(2002); Barger v. Principi, 16 Vet. App. 132 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 1606, Title 10, United States Code is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


